

116 HR 6891 IH: To amend the Federal Reserve Act to require the Board of Governors of the Federal Reserve System to establish goals for the use of diverse investment advisers, brokers, and dealers in investment management agreements related to the Board of Governor’s unusual and exigent circumstances authority, and for other purposes.
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6891IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mrs. Beatty introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to require the Board of Governors of the Federal Reserve System to establish goals for the use of diverse investment advisers, brokers, and dealers in investment management agreements related to the Board of Governor’s unusual and exigent circumstances authority, and for other purposes.1.Requirements for investment management agreementsSection 13(3) of the Federal Reserve Act (12 U.S.C. 347d(3)) is amended by adding at the end the following:(F)Requirements for investment management agreements(i)In generalWith respect to any investment management agreement entered into by the Board of Governors of the Federal Reserve System with respect to any program or facility established under this paragraph, the Board of Governors shall set goals in such agreement that require investment managers, to the maximum extent possible, to utilize—(I)investment advisers and sub-advisers that are diverse individual-owned and controlled firms as intermediaries; and(II)brokers and dealers that are diverse individual-owned and controlled firms.(ii)ReportThe Board of Governors shall include, in the report required under subparagraph (C), a description of goals set pursuant to clause (i).(iii)DefinitionsFor the purposes of this subparagraph:(I)Affiliated personThe term affiliated person has the meaning given that term under section 2(a) of the Investment Company Act of 1940.(II)BrokerThe term broker has the meaning given that term under section 3 of the Securities Exchange Act of 1934.(III)DealerThe term dealer has the meaning given that term under section 3 of the Securities Exchange Act of 1934.(IV)Diverse individual-owned and controlled firmThe term diverse individual-owned and controlled firm means a firm—(aa)which is at least 51 percent owned by one or more individuals who are women, minorities, or veterans; or(bb)whose management and daily business operations are—(AA)in the case of a firm the shares of which are traded on a national securities exchange, controlled by a board with a majority of members who are women, minorities, or veterans; and(BB)in the case of any other firm, at least 51 percent controlled by one or more individuals who are women, minorities, or veterans.(V)Investment adviserThe term investment adviser has the meaning given the term in section 202(a)(11) of the Investment Advisers Act of 1940. (VI)MinorityThe term minority has the meaning given the term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 and also includes any indigenous person in the United States or its territories.(VII)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code..